The appellants were convicted in the District Court of Archer County, and their punishment assessed at five years each in the penitentiary.
The record discloses that the appellants were charged by indictment and convicted under the first count thereof, which alleged that they "did then and there unlawfully possess for the purpose of sale, spirituous, vinous and malt liquors containing in excess of one per cent of alcohol by volume, etc." This was the only count submitted by the court to the jury, and the one upon which the conviction was based. There are several questions raised on this appeal, but as the record is presented, there is only one question which we deem necessary to consider, and that is the sufficiency of the evidence to sustain the conviction. It will be observed from the above allegations in the indictment that appellants were charged with the unlawful possession for the purpose of sale of "spirituous, vinous and malt liquors." The testimony upon the part of the state shows that appellants were arrested at a tent where there were a couple of barrels of water and many bottles full of what was denominated by the witnesses as "choc beer." There is not a line of testimony showing how, or from what choc beer is made; and in fact nothing to support the allegations of the indictment to the effect that it was spirituous, vinous or malt liquors. Without proof by the state showing that choc beer was spirituous, vinous or malt liquors to sustain the allegations in the indictment, there is but one thing for this court to do and that is to hold that the evidence is insufficient to warrant the conviction. This court in the case of Chavez v. State, 275 S.W. 1006, under a similar indictment, where the evidence showed that the appellant was in possession of tequila, and the state failed to prove that tequila was spirituous, vinous and malt liquor, held, that the evidence was insufficient to sustain the allegations of the indictment. Under the Chavez case, supra, and the authorities therein cited, we are forced to the conclusion that the evidence is wholly insufficient to warrant the conviction, and the judgment of the trial court should be reversed and remanded, and it is accordingly so ordered.
Reversed and remanded. *Page 125 
The opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved.
                    ON MOTION FOR REHEARING.